Citation Nr: 1702096	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  16-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by syncope.

2.  Entitlement to service connection for a pelvic disability, claimed as pelvic pain.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to for unspecified depressive disorder.

4.  Entitlement to an initial evaluation in excess of 30 percent for unspecified depressive disorder. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 27, 2002, to October 18, 2002. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO). In February 2014, the RO in Houston, Texas granted service connection for unspecified depressive disorder and assigned a 30 percent disability evaluation effective July 23, 2013, and denied service connection for syncope and pelvic pain.  In November 2014, the RO in St. Paul, Minnesota denied service connection for fibromyalgia.  Jurisdiction of the case is currently with the RO in Houston, Texas.  

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the August 2016 submission of additional evidence, the Veteran's attorney raised the issue of the Veteran's employability.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of her pending increased rating claim and has accordingly listed the raised TDIU claim as an issue despite the fact that the RO never issued a Statement of the Case (SOC) addressing the issue.

The Board notes that additional treatment records have been associated with the record since the claims were last adjudicated in the March 2016 SOC.  Additionally, in August 2016, the Veteran's attorney submitted additional evidence which has not been considered by the RO.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.).  Furthermore, the Veteran's attorney submitted a waiver of consideration of the evidence by the RO. 

Pursuant to the Veteran's attorney's September 2016 letter regarding the Veteran's extreme financial hardship, a motion to advance this appeal on the Board's docket has been denied under the authority of 38 U.S.C.A. § 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2016) as the Veteran has provided no documentation in support of her motion.  If the Veteran wishes to further pursue this motion, she may resubmit her request with supporting documentation demonstrating her severe financial hardship. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for fibromyalgia, an increased evaluation for unspecified depressive disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no current diagnosis of a disability manifested by syncope. 

2.  There is no current diagnosis of a pelvic disability.  


CONCLUSIONS OF LAW

1.  A disability manifested by syncope was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  A pelvic disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b) (1) (2016); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran filed her July 2013 and August 2014 claims for service connection as a fully developed claim (FDC) pursuant to the VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  

Additionally, the Veteran received this notice in the information accompanying the VA Form 21-526EZ, and she submitted FDC certifications along with both her July 2013 and August 2014 claims, prior to the RO's initial decisions on the claims in February 2014 and November 2014.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VA satisfied its duty to assist the Veteran in the development of her claims.  The RO obtained her service treatment records and VA treatment records.  While the Veteran submitted private medical reports, she has not identified any other relevant private treatment records for her claims for syncope or pelvic disability.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to her claims decided herein. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination for her pelvic disability in February 2014.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been afforded a VA medical examination in connection with her claim for syncope.  However, no such examination is necessary.  As will be explained in detail below, there is no indication that syncope has been diagnosed.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The record is missing evidence of a disability, McLendon element (1).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The Board observes that the regulation set forth at 38 C.F.R. § 3.303 (b) benefits only chronic disease as listed in 38 U.S.C.A. § 1101 ; 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004). 

In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, there is no evidence that the Veteran currently has a disability manifested by syncope.  The Veteran has submitted no evidence to show the existence of syncope.  Significantly, on her July 2013 application for depression, syncope, and pelvic pain, she provided a brief statement with regard to depression and pelvic pain but did not elaborate on her claim for syncope.  Furthermore, service treatment records, as well as post-service treatment records, are negative for any complaints or findings of syncope.  

The Veteran, as a lay person, is competent to note what she experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the Veteran herself has provided no statement with regard to the claim.  While the Veteran is competent to report her symptoms, the evidence, including her own lack of statement, demonstrates that she does not have syncope.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the evidence that is negative for any findings of syncope.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has syncope, the Board finds that the Veteran is not entitled to service connection.

As to the claim for a pelvic disability, the Board notes that the Veteran was seen on multiple occasions during service for pelvic pain.  She was afforded a VA examination in February 2014.  Upon evaluation of the Veteran and review of the medical records, the examiner determined that the Veteran did not have a current chronic gynecological condition other than heavy cycles with dysmenorrhea and no gynecological diagnosis was made during service.  The examiner commented that "while it is in the realm of possibility" that  the Veteran's irregular bleeding and cramping could have been due to stress in service, he indicated that his opinion was speculative and that the Veteran had no similar residual symptoms.  Based on the evidence, the Board finds that service connection for a pelvic disability is not warranted.  There is no competent evidence that she has a current disability.  Despite her complaints of pain, no disability has been shown in the record.  Additionally, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992).  Therefore, service connection for a pelvic disability is not warranted.

The Veteran, as a lay person, is competent to note what she experiences.  See supra Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the record shows that the Veteran has not been diagnosed with a pelvic disability.  The question as to whether she has a gynecological disability is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran has a pelvic disability.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis of a pelvic disability.  See 38 C.F.R. § 3.159(a)(1).  While the Veteran is competent to report what she experiences, the evidence demonstrates that she does not have a pelvic disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the evidence rendered by a medical professional that is negative for any findings of a pelvic disability.  

At this time, the weight of the evidence is against the Veteran's claims, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Accordingly, the Board concludes that service connection for syncope and a pelvic disability is not warranted. 
  

ORDER

Service connection for a disability manifested by syncope is denied.

Service connection for a pelvic disability, claimed as pelvic pain, is denied.


REMAND

As to the claim for service connection for fibromyalgia, the Board notes that the Veteran has asserted that it is secondary to her service-connected unspecified depressive disorder.  The record shows that she has a history of fibromyalgia and receives private medical treatment for the disability.   See April 2016 VA Medical record.  Also of record is a July 2016 private medical opinion, rendered by a physician, based on review of the record to include private medical records, indicating that the Veteran's depressive disorder aggravated her fibromyalgia.  The opinion is accompanied by medical literature discussing fibromyalgia and comorbid psychiatric disorders.  The Board questions the sufficiency of this statement, as the examiner did not conduct an evaluation of the Veteran and instead relied on medical records.  Also while there is evidence of a history of fibromyalgia, there is no current evidence of the disability.  Therefore, on remand, the Veteran should be provided an examination to determine the nature and etiology of any fibromyalgia.  The Board notes that with respect to this claim, both the Veteran's attorney and the private physician referred to records from the Baylor College of Medicine and John Gomez, M.D, which are not of record.  Therefore, all relevant treatment records, to specifically include those from Baylor College of Medicine, and John Gomez, M.D., should be identified and obtained.  

As to the claim for an increased evaluation for unspecified depressive disorder, the Veteran was last afforded a VA examination in February 2014.  In support of her increased rating claim, she submitted an August 2016 Mental Disorders Disability Benefits Questionnaire provided by a private psychologist.  Also of record are VA mental health records dated up to April 2016.  Review of the records shows that the August 2016 private examination report is not consistent with the findings in the VA examination report and treatment records.  For example, the August 2016 examiner found that the Veteran had occupational and social impairment with deficiencies in most area and her symptoms for VA purposes included depressed mood, anxiety, near-continuous pain or depression, chronic sleep impairment, mild memory loss, short and long term memory impairment, flattened affect, disturbance of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  On the other hand, the February 2014 VA examiner found that she had occupational and social impairment with reduced reliability and productivity with her only symptoms for VA rating purposes to be depressed mood and suspiciousness.  Additionally, an April 2016 VA treatment record shows that the Veteran's recent and remote memory were both grossly intact.  Due to the discrepancy of the evidence, the Veteran should be provided an updated examination to determine the severity of her disability and reconcile the disparity in the record.  

Moreover, as previously discussed, the issue of entitlement to TDIU is on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Finally, any outstanding VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran (via a 38 C.F.R. § 3.159(b) notice letter addressing all issues, including TDIU) and afford her the opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records, to specifically include those from Baylor College of Medicine and John Gomez, M.D.  Subsequently and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her attorney.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from April 2016 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her attorney.  

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full history from the Veteran.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner must determine whether she currently has fibromyalgia or has had such during the appeal period.  If a prior diagnosis of record is no longer present, the examiner must address such diagnosis.

If fibromyalgia is diagnosed, the examiner must answer the following questions:

a) is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise related to her military service.

b) is it at least as likely as not (a 50 percent probability or more) that the disorder is either caused by or permanently aggravated by her service-connected unspecified depressive disorder.

The examiner should also comment on the medical literature in the record discussing fibromyalgia and comorbid psychiatric disorders. 


4.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of her unspecified depressive disorder.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected psychiatric disability.  The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. 
§ 4.16, based on impairment attributable to her service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims (including TDIU) must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


